UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA, : Crim. No. 20-cr-081 (KSH)
v. : ORDER
HUIZHONG SU
Defendant.

This matter having come before the Court on the Report and Recommendation of the United
_ States Magistrate Judge filed in this matter, which was submitted as a result of this Court having
| referred this cause to the Magistrate Judge for the purpose of conducting a plea proceeding under
| Fed. R. Crim. P. 11; and the defendant having consented to the Magistrate Judge conducting the
guilty plea proceeding; and the Court having reviewed the Report and Recommendation, as well as
| the transcript of the proceedings on October 24, 2014, and there being no objection to the Report and
~ Recommendation timely filed pursuant to 28 U.S.C. 636(b); and the Court finding the Report and
Recommendation is neither clearly erroneous nor contrary to law; and the Court hereby finding that
| the Report and Recommendation should be approved and adopted and the defendant’s guilty plea
accepted,
! IT IS ON THIS 6'" day of February, 2020,
ORDERED that the Report and Recommendation of the United States Magistrate Judge is
approved and adopted; and
| IT IS FURTHER ORDERED that the defendant’s guilty plea is accepted and a judgment

of guilt to Count One of the Information shall be entered.

s/ Katharine S. Hayden
UNITED STATES DISTRICT JUDGE
